Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 1 of 7




                       EXHIBIT N
Phase Four Industries | New York Forward                                 Page 1 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 2 of 7




           New York Forward (/)



                      NY Forward (/ny-forward)

                     Phase Four Industries




                SECTIONS
                                        Overview
                                        The guidelines below apply to non-
                Overview
                                        essential businesses in regions that are
                (#overview)             permitted to reopen, essential businesses
                                        throughout the state that were previously
                                        permitted to remain open, and
                Higher                  commercial and recreational activities
                Education               that have been permitted to operate
                                        statewide with restrictions. If guidance
                (#higher-
                                        has not yet been published for your
                education)              specific industry, but you are permitted to
                                        reopen, please refer to the NY Forward
                                        Safety Plan template
                Low-Risk                (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/N
                Outdoor
                                        Phase Four: Central New
                Arts &
                Entertainment
                                        York, Finger Lakes, Mohawk
                (#low-risk-             Valley, North Country and the
                outdoor-                Southern Tier can enter Phase
                arts---                 Four of reopening.
                entertainment)            • Higher Education




https://forward.ny.gov/phase-four-industries                                             6/28/2020
Phase Four Industries | New York Forward                                 Page 2 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 3 of 7


                                         • Low-Risk Outdoor Arts &
                Low-Risk                   Entertainment
                Indoor Arts              • Low-Risk Indoor Arts & Entertainment
                &                        • Media Production
                Entertainment          For help determining whether or not
                                       your business is eligible to reopen, use
                (#low-risk-
                                       the reopen lookup tool. You can also
                indoor-arts--          scroll down to find the guidance for
                -                      each phase.
                entertainment)
                                               NY FORWARD BUSINESS REOPEN
                                                      LOOKUP TOOL
                Media                  (https://www.businessexpress.ny.gov/app/nyforward)
                Production
                (#media-
                production)

                                       NEXT SECTION                    Continue 

                Frequently
                Asked                  Higher Education
                Questions
                (#frequently-
                asked-
                questions)             Higher Education
                                          (HTTPS://WWW.GOVERNOR.NY.GOV/SITES/GOVERNOR.NY.GOV/




                                          (HTTPS://WWW.GOVERNOR.NY.GOV/SITES/GOVERNOR.NY.GOV/




                                          (HTTPS://WWW.GOVERNOR.NY.GOV/SITES/GOVERNOR.NY.GOV/




https://forward.ny.gov/phase-four-industries                                          6/28/2020
Phase Four Industries | New York Forward                                 Page 3 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 4 of 7



                                       NEXT SECTION                      Continue 


                                       Low-Risk Outdoor Arts &
                                       Entertainment


                                       Low-Risk
                                       Outdoor Arts &
                                       Entertainment
                                          VIEW SUMMARY GUIDELINES
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/lo

                                                                                      READ AND AFFIRM
                                          (HTTPS://WWW.GOVERNOR.NY.GOV/SITES/GOVERNOR.NY.GOV/




                                               PRINT BUSINESS SAFETY PLAN
                                                        TEMPLATE
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/N




                                       NEXT SECTION                      Continue 


                                       Low-Risk Indoor Arts &
                                       Entertainment




https://forward.ny.gov/phase-four-industries                                             6/28/2020
Phase Four Industries | New York Forward                                 Page 4 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 5 of 7



                                       Low-Risk Indoor
                                       Arts &
                                       Entertainment
                                          VIEW SUMMARY GUIDELINES
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/L

                                                                                     READ AND AFFIRM D
                                          (HTTPS://WWW.GOVERNOR.NY.GOV/SITES/GOVERNOR.NY.GOV/




                                               PRINT BUSINESS SAFETY PLAN
                                                        TEMPLATE
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/N




                                       NEXT SECTION                     Continue 


                                       Media Production


                                       Media
                                       Production
                                          VIEW SUMMARY GUIDELINES
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/M




https://forward.ny.gov/phase-four-industries                                            6/28/2020
Phase Four Industries | New York Forward                                 Page 5 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 6 of 7



                                                READ AND AFFIRM DETAILED
                                                       GUIDELINES
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/M

                                                PRINT BUSINESS SAFETY PLAN
                                                         TEMPLATE
                                       (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/N




                                       NEXT SECTION                     Continue 


                                       Frequently Asked
                                       Questions


                                       Frequently
                                       Asked Questions
                                       Visit Empire State Development's website
                                       for frequently asked questions on how
                                       the New York Forward re-opening plan
                                       impacts your business.

                                               FREQUENTLY ASKED QUESTIONS
                                               (HTTPS://ESD.NY.GOV/NYFORWARD-
                                                             FAQ)




https://forward.ny.gov/phase-four-industries                                            6/28/2020
Phase Four Industries | New York Forward                                 Page 6 of 6
        Case 1:20-cv-00687-GTS-DJS Document 20-3 Filed 06/29/20 Page 7 of 7




                     New York Forward

                     Accessibility

                     Contact Us

                     Disclaimer

                     Empire State Development

                     Freedom of Information Law
                     (FOIL) Requests

                     Novel Coronavirus

                     Privacy Policy




https://forward.ny.gov/phase-four-industries                               6/28/2020
